The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
Claims 25-45 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The examiner acknowledges Applicant’s amendment using now the familiar “configured to” language. However, the source of indefiniteness remains substantively the same. “[T]he controller... configured to control the... laser to irradiate... at a peak emission of 1-2 microns at the coated article for a predetermined amount of time and with a power density... to preferentially heat the coating... so that... sheet resistance of the layer comprising indium tin oxide is reduced by one-third and emissivity and absorption of the layer comprising indium tin oxide are reduced by one-half,” 
The recited peak wavelength of 1-2 microns functionally limits the laser and its controller. Irradiating the coated article for a predetermined amount of time and with a power density” does not disclose how to to preferentially heat the coating so that sheet resistance of the layer comprising indium tin oxide is reduced by one-third and emissivity and absorption of the layer comprising indium tin oxide are reduced by one-half. Unless Applicant concedes that, once given the peak emission wavelength of 1-2 microns, the applied radiant energy power level during the treatment time, i.e., the heating profile (the plot of laser power v. time), would have been obvious to one of of the controller, the steps it executes in operating the laser to bring about the claimed properties, should be recited. 
The examiner reiterates: the laser’s intended use here is not the effect of the intended use, with a generic controller. The recited properties of glass temperature, sheet resistance, and emissivity are caused by a specifically configured usage of the laser and its controller. This cause is not recited.
The preamble of claim 41 recites “an infrared heat treatment system for activating a layer...” (Exr’s emphasis). That which follows “for” is related to the intended use of the claimed “system.” Hence the properties of the article to be heated, as recited in claims 41 and 42, remain directed to an intended use of the claimed “infrared heat element comprising a laser,” and are germane to patentability insofar as the prior art system must be capable of the intended use. Applicant’s recitation of laser treatment by way of its intended effects, renders the claims indefinite because the specific means and manner which produce the desired properties are omitted. 
Moreover, the inclusion now of system “cooling elements” renders claim 41 indefinite because said elements are gratuitous, i.e., they are not used by the recited controller.
Claim 45 recites irradiating the glass substrate “in a controlled manner that ultimate irradiates the glass substrate in its entirety,” which is indefinite because “ultimate” does not in fact limit the process. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 25, 27-31, 33, 36, and 38-42 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US PGPub. 2010/0071810.
As recited in independent claims 25, 41, and 42, ‘810 discloses, at ¶¶ [0031], [0047], [0067] & [0077], “an infrared heat treatment system comprising: ...a laser, and a controller configured to control the [laser] to heat... on a glass substrate, a layer comprising indium tin oxide between... layers each comprising silicon nitride; ...the laser is controllable, by the controller, to irradiate... at a peak emission of 1 – 2 microns.” Claims 41 and 42 omit the “controller.” Claim 42 adds to the intended use only the treating of an outermost “zirconia-based layer,” of which the heat treatment system of ‘810 is plainly capable, and omits the unspecified control operations in claim 41 by which “sheet resistance... is reduced by one-third and emissivity and absorption... are reduced by one-half.”
The heat treatment system of ‘810 emits the peak wavelength as claimed, and preferentially heats ITO and additional coatings “so that the glass substrate can remain at a temperature below 425 degrees C (see ¶ [0025]).
 ‘810 teaches a heat treatment system emitting a peak wavelength of 1 micron, for treating a titanium dioxide film (¶ [0047]), and 1 – 3 microns applied to a silver film (¶¶ [0149], [0154]), thus expressly teaching the general imperative of selecting the IR wavelength to be that which is absorbed by the particular film and not the glass substrate (¶¶ [0046] & [0047]). ‘801 also expressly contemplates treatment of indium 
While claim 41 now includes unused “cooling elements,” these would have been an obvious system adjunct for treatment processes requiring rapid, controlled cooling. 
As recited in claim 33, ‘810 discloses IR radiant energy applied in “a very high aspect ratio… beam spanning the width of the glass substrate” (¶ [0050]).
As in claim 36, ‘810 discloses “a beam covering only a portion of the glass substrate” (¶ [0050]).
As in claim 38, ‘810 discloses the use of near IR radiation (¶ [0047]).
As in claim 39, ‘810 discloses treatment in a vacuum chamber (¶ [0038]).
Note that it would have been obvious to treat an ITO film on a glass substrate, as disclosed by ‘810, with an IR radiant energy source having peak emission at wavelengths of 1 – 2 micron, since one of ordinary skill in the art knows the IR absorption coefficient of ITO to have a maximum in this range, and ‘810 teaches that the objective is to heat the film by “using radiation having a wavelength lying within [the] part of the infrared radiation absorbed by [the] film,” so as to “minimize the supply of heat to the substrate” (¶ [0046]). This selective heating of the film, corresponding exactly to the intended use of the recited invention, may be inferred to keep the “glass substrate… at a temperature below 425 degrees C,” as claimed.
Claim Rejections - 35 USC § 103
Claims 26, 32, 34, 35, 37, 43, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘810 in view of US PGPub. 2012/0094075.

Referring to ¶¶ [0058], [0061], [0062] & [0064], ‘075 discloses a laser diode array, a conveyor that transports glass substrates with ITO films, in a direction perpendicular to the long axis of the high aspect ratio laser beam, so as to irradiate the entire glass substrate. It would have bene obvious to adapt the laser diode array and conveyor of ‘075 to the heat treatment system of ‘081 to automate the process.
Moreover, as mentioned above, since ‘810 teaches “using radiation having a wavelength lying within [the] part of the infrared radiation absorbed by [the] film,” so as to “minimize the supply of heat to the substrate” (¶ [0046]), and discloses 1 micron, it would have been obvious to heat an ITO film with lasers having a peak wavelength of 1.15 microns, as recited in claim 26. 
And it would have been obvious to perform the heating in a vacuum chamber to integrate manufacturing steps, as suggested by ‘075 (¶ [0078]).
As recited in claim 45, the “step and repeat” method is a well-known way to scan an entire surface, stepwise, with an elongate beam, and would therefore have been obvious to one of ordinary skill in the art.

Alternatively, treating the intended use as if it were part of the claimed invention:
s 25, 28 29, 30, and 41-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘810 in view of US PGPub. 2003/0019859.

The claims differ substantively from ‘810 only in reciting the intended use of the system for treating a glass coated with an ITO film between layers of silicon nitride, one silicon nitride layer comprising oxygen. Referring to Fig. 3 and ¶¶ [0046] & [0062] at least, ‘859 discloses heat treating a glass coated with an ITO film between layers of silicon nitride, also contemplating oxygen in a silicon nitride layer. It would have been obvious to use the heat treatment system of ‘810 to treat such a multi-layered glass coating to crystallize the coating while avoiding excessively high temperatures in the glass substrate.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but remain unpersuasive.
Applicant urges initially that the current “’controller plus configured to’ claim language... recites structural details about how the controller is configured to operate” (Response p. 7), which has been “repeatedly found to deserve patentable weight” (ibid).
As recited in claim 25, the controller is configured to direct a laser “at a peak emission of 1-2 microns... for a predetermined amount of time and with a power density selected to preferentially heat the coating” (exr’s emphasis) to obtain the recited and resultant sheet resistance, emissivity and absorption, and temperature below 425 degrees C. Of the critical “structural details about how the controller is configured to operate” (ibid, exr’s emphasis), to obtain specific values of “sheet resistance... emissivity and absorption... [and] a temperature below 425 the particular heating profile (laser power v. time) which produces the recited values of “sheet resistance... emissivity and absorption... [and] temperature below 425 degrees C” is well-known in the art, these must be disclosed.
The examiner readily agrees that “functions/features following ‘configured to’ are proper and definite phrases regarding functionality and structure of an element being claimed” (ibid). Applicant, however, has not offered “phrases regarding functionality and structure” of the claimed controller, unless, again, the particular heating profile (laser power v. time) which produces the recited values of “sheet resistance... emissivity and absorption... [and] temperature below 425 degrees C,” is well-known in the art.
In summary, Applicant’s statement that “claim 25 is specific about using the controller to control peak emission, time, and power density” (p. 8) is accurate only with respect to “peak emission.” The “time, and power density,” i.e., the specific heating profile required to produce the desired (and recited) effects in the treated layer, are not disclosed.
	The examiner regrets the lack of clarity in his previous Office actions, and hopes he has clarified the abiding shortcomings in the instant claims.
Applicant takes issue with the examiner’s position that Nadaud teaches appropriate selection of IR wavelength to preferentially heat a surface layer and avoid heating the substrate. This teaching at ¶ [0046] of Nadaud is general and broadly applicable.
Regarding Applicant’s further discussion of the prior art rejection, please see the rejections above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/26/2022